DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/21/2022 has been entered.
Response to Amendment
The amendment filed on 11/21/2022 has been entered. Claims 1-20 remain pending in the application, of which, claims 13-20 have been withdrawn from consideration. 
Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. 103 rejections for claims 1-12 have been considered but are moot because the arguments are directed towards amended claim language, addressed on new grounds of rejection below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically taught as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Richards et al. (US 20150304612) (hereinafter Richards) in view of Stoupis et al. (US 20160147209) (hereinafter Stoupis), further in view of Heinke et al. (US 20160323522) (hereinafter Heinke), further in view of Tani et al. (US 6335722) (hereinafter Tani).
Regarding claim 1, Richards teaches A real-time monitoring system for high-voltage electrical transmission lines comprising: 
a fixed imaging system having a visual imaging device and an infrared imaging device (see Richards paragraph 45 regarding camera mounted to a structure such as a building or electrical installation, that while the camera can move by gimbal or PTZ, the camera is considered to be a fixed camera, and paragraph 25 regarding both IR and visible light camera as part of camera);
However, Richards does not explicitly teach the structure of a communication center as needed for the limitations of claim 1. 
Stoupis, in a similar field of endeavor, teaches a communication center configured to receive input from said fixed imaging system (see Stoupis paragraph 14 regarding bidirectional communication between inspection device and control center paragraph 17 regarding transmitting sensor data and paragraphs 20-21 regarding control center processing of data- this control center may interact with the fixed imaging system of Richards); 
a communication link, said communication link transferring input from said fixed imaging system to said communication center; a control center communicating bidirectionally with said fixed imaging system (see Stoupis paragraph 14 regarding bidirectional communication between inspection device and control center paragraph 17 regarding transmitting sensor data and paragraphs 20-21 regarding control center processing of data- this control center may interact with the fixed imaging system of Richards); 
a bidirectional link, said bidirectional link placed between said communication center and said control center to facilitate said bidirectional communication between said control center and said fixed imaging system (see Stoupis paragraph 14 regarding bidirectional communication between inspection device and control center paragraph 17 regarding transmitting sensor data and paragraphs 20-21 regarding control center processing of data- this control center may interact with the fixed imaging system of Richards); and, 
a portable imaging system cooperating with said fixed imaging system; said portable imaging system capable of communicating through said communication link to said communication center and communicating bidirectionally through said bidirectional link to said control center (see Stoupis paragraph 14 regarding bidirectional communication between inspection device and control center paragraph 17 regarding transmitting sensor data and paragraphs 20-21 regarding control center processing of data and paragraph 15 regarding drone device being a potential implementation of a mobile inspection device and paragraph 22 regarding one or more mobile inspection devices operating simultaneously- this means that both a drone and the fixed camera of Richards can be implemented simultaneously, cooperating in combination in the overall monitoring system for the overall purpose of monitoring).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Richards to include the teaching of Stoupis by incorporating the fixed power line imaging system of Richards into control center and overall network system of power line monitoring devices that report back to the control center. One of ordinary skill would recognize that one or more mobile inspection devices operates simultaneously in the system of Stoupis- this means that both a drone and the fixed camera of Richards can be implemented simultaneously, cooperating in combination in the overall monitoring system for the overall purpose of monitoring. Stoupis and Richards are in the same field of power line monitoring.
One would be motivated to combine these teachings in order to provide teachings relating to the management and maintenance of power utility distribution systems (see Stoupis paragraph 1), particularly improvements for an advanced integrated, multi device system. 
However, the combination of Richards and Stoupis does not explicitly teach an IR intensity vs. time graph as needed for the limitations of claim 1. 
Heinke, in a similar field of endeavor, teaches wherein the control center comprises a monitoring station configured to display a graph of infrared intensity against time (see Heinke paragraph 19 regarding graphical plot of temperature [infrared intensity] over time, paragraph 52 regarding recording video representation of thermal image of scene, paragraph 67-69 regarding operator selection of time interval for recording an IR intensity v. Time plot and storing video images for each plot point and paragraph 76 regarding simultaneous display of graphical data and images, paragraph 28 regarding operator view of thermal image with graphical plot- in combination with Richards and Stoupis, a similar plot can be made for the infrared measurements from an IR camera on a UAV, where each time point of the plot has a known video image associated with it). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Richards and Stoupis to include the teaching of Heinke by incorporating display plot of IR intensity vs. time into the control center and overall network system of power line monitoring devices so that power line images may be thermally plotted over time and selectable for display. One of ordinary skill would recognize that Heinke and Richards are in the same field of monitoring video images for infrared intensity for electrical equipment, and therefore Heinke’s teachings are analogous and applicable to the images of Richards.
One would be motivated to combine these teachings in order to provide teachings relating to methods of thermal inspection of electrical equipment (see Heinke paragraph 2), particularly by the inclusion of graphical plots associated with video that aid the ability for a user to interpret the video.
However, the combination of Richards, Stoupis, and Heinke does not explicitly teach panning a cursor on a time axis of a graph to display video as needed for the limitations of claim 1. 
Tani, in a similar field of endeavor, teaches [a graph] with a time cursor against said graph, said time cursor engageable for movement to pan through recorded video wherein said movement of said time cursor consists of movement along the time axis of said graph (see Tani figure 42 and column 40 line 66 to column 41 line 23 regarding a user interacting with a graph of various parameters including temperature vs. time on a graphical display where the graph has a time cursor that is able to move along a time axis of the graph, and depending on where the cursor is on the graph, a corresponding image at that time is displayed, which is movement for panning through recorded video- Heinke already teaches an infrared intensity vs. time graph where each point has corresponding video images associated with it, so in combination, Tani's method of displaying an image of a selected point on a graph may be used to display the infrared image of Heinke from the graph of Heinke).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Richards, Stoupis, and Heinke to include the teaching of Tani by incorporating the panning-through-video from a time cursor graph of Tani into the graph of Heinke that represents images taken by Richards and Stoupis. It is noted that Tani does teach panning for video through a temperature vs. time graph, while Heinke already teaches an infrared intensity vs. time graph where each point has corresponding video images associated with it, so in combination, Tani's method of displaying an image of a selected point on a graph may be used to display the infrared image of Heinke from the graph of Heinke.
One would be motivated to combine these teachings in order to provide teachings relating to methods of monitoring video data of equipment analogous to the power lines of Richards and Stoupis (see Tani column 1 lines 44-60), particularly enhanced user interface control capability. 
Regarding claim 2, the combination of Richards, Stoupis, Heinke, and Tani teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Richards, Stoupis, Heinke, and Tani teaches wherein said portable imaging system is a vehicle-mounted imaging system (see Richards paragraph 39 regarding system on UAV).
Regarding claim 3, the combination of Richards, Stoupis, Heinke, and Tani teaches all aforementioned limitations of claim 2, and is analyzed as previously discussed.
Furthermore, the combination of Richards, Stoupis, Heinke, and Tani teaches further comprising an antenna to provide wireless communication with said control center (see Stoupis paragraph 14 regarding antenna of the overall combined inspection device and control of the inspection device communicating with the control center- in combination with Richards, this antenna may be part of the portable imaging system).  
One would be motivated to combine these teachings in order to provide teachings relating to the management and maintenance of power utility distribution systems (see Stoupis paragraph 1), particularly improvements for an advanced integrated, multi device system. 
Regarding claim 4, the combination of Richards, Stoupis, Heinke, and Tani teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Richards, Stoupis, Heinke, and Tani teaches wherein said portable imaging system is a hand-held imaging system (see Richards paragraph 8 regarding system on handheld device).  
Regarding claim 5, the combination of Richards, Stoupis, Heinke, and Tani teaches all aforementioned limitations of claim 4, and is analyzed as previously discussed.
Furthermore, the combination of Richards, Stoupis, Heinke, and Tani teaches further comprising an antenna to provide wireless communication with said control center (see Stoupis paragraph 14 regarding antenna of the overall combined inspection device and control of the inspection device communicating with the control center- in combination with Richards, this antenna may be part of the portable imaging system).  
One would be motivated to combine these teachings in order to provide teachings relating to the management and maintenance of power utility distribution systems (see Stoupis paragraph 1), particularly improvements for an advanced integrated, multi device system. 
Regarding claim 10, the combination of Richards, Stoupis, Heinke, and Tani teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Richards, Stoupis, Heinke, and Tani teaches wherein said communication link is a wireless connection that interfaces with a digital cloud (see Stoupis paragraph 13-14 regarding wireless connections between computers in a network with a central control center- it is obvious that this type of arrangement may include digital cloud server implementations).  
One would be motivated to combine these teachings in order to provide teachings relating to the management and maintenance of power utility distribution systems (see Stoupis paragraph 1), particularly improvements for an advanced integrated, multi device system. 
Regarding claim 11, the combination of Richards, Stoupis, Heinke, and Tani teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Richards, Stoupis, Heinke, and Tani teaches wherein said fixed imaging system comprises GPS receivers (see Richards paragraph 38 regarding GPS included in imaging system).  
Regarding claim 12, the combination of Richards, Stoupis, Heinke, and Tani teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Richards, Stoupis, Heinke, and Tani teaches wherein said fixed imaging system is configured to a predetermined infrared threshold limit, said fixed imaging system providing an alert when a heat signature exceeds said predetermined infrared threshold limit (see Richards paragraph 68-69 regarding displaying IR portion of image only when the heat signature exceeds a certain threshold, the selective display of notable regions is broadly a type of alert).
Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Richards et al. (US 20150304612) (hereinafter Richards) in view of Stoupis et al. (US 20160147209) (hereinafter Stoupis), further in view of Heinke et al. (US 20160323522) (hereinafter Heinke), further in view of Tani et al. (US 6335722) (hereinafter Tani), further in view of Barnickel et al. (US 20180157250) (hereinafter Barnickel).
Regarding claim 6, the combination of Richards, Stoupis, Heinke, and Tani teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
However, the combination of Richards, Stoupis, Heinke, and Tani does not explicitly teach a control room as needed for the limitations of claim 6. 
Barnickel, in a similar field of endeavor, teaches wherein said control center comprises a control room housing said monitoring station, said monitoring station receiving input from said control room through a monitoring station communication link (see Barnickel paragraph 228 regarding centralized control room where an operator and monitoring station would obviously be- in combination with Stoupis and Richards, the monitoring station may be for the control center of the powerline inspection process of Stoupis and Richards).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Richards, Stoupis, Heinke, and Tani to include the teaching of Barnickel by incorporating the control room layout of the control center with a monitoring station for an operator. One of ordinary skill would recognize that Barnickel’s teachings relate broadly to power line inspection by monitoring devices, analogous to the power line inspection of Stoupis and Richards.
One would be motivated to combine these teachings in order to provide teachings relating to the inspection of a power line by monitoring devices (see Barnickel paragraph 176), particularly an arrangement that is advantageous for having personnel on standby for making real time human decisions based on the data they receive.
Regarding claim 7, the combination of Richards, Stoupis, Heinke, and Barnickel teaches all aforementioned limitations of claim 6, and is analyzed as previously discussed.
Furthermore, the combination of Richards, Stoupis, Heinke, and Barnickel teaches wherein said monitoring station displays a visual image field and an infrared image field separately (see Richards paragraph 60 and figure 5 regarding separate display of IR image and paragraph 87 regarding the case where image data corresponding to only one wavelength range is selectively displayed).  
Regarding claim 8, the combination of Richards, Stoupis, Heinke, and Barnickel teaches all aforementioned limitations of claim 6, and is analyzed as previously discussed.
Furthermore, the combination of Richards, Stoupis, Heinke, and Barnickel teaches wherein said monitoring station superimposes a visual image field over an infrared image field (see Richards paragraph 67 regarding superimposition of visible and IR images on a display-choosing to superimpose visible onto IR or vice versa are well within the obvious variations present to one of ordinary skill in the art given the teaching of superimposition).  
Regarding claim 9, the combination of Richards, Stoupis, Heinke, and Tani teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
However, the combination of Richards, Stoupis, Heinke, and Tani does not explicitly teach a wired communication link as needed for the limitations of claim 9. 
Barnickel, in a similar field of endeavor, teaches wherein said communication link is a wired connection (see Barnickel paragraph 73 regarding using wired communication networks for transfer of data- this would be an obvious choice to use for the communication network for a fixed camera of Richards).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Richards, Stoupis, Heinke, and Tani to include the teaching of Barnickel by incorporating the wired connections used to transfer data into the system of Richards, pertaining especially to the fixed imaging system of Richards. One of ordinary skill would recognize that Barnickel’s teachings relate broadly to power line inspection by monitoring devices, analogous to the power line inspection of Stoupis and Richards.
One would be motivated to combine these teachings in order to provide teachings relating to the inspection of a power line by monitoring devices (see Barnickel paragraph 176), particularly an arrangement that is advantageous for having personnel on standby for making real time human decisions based on the data they receive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Kim whose telephone number is (571)272-3527. The examiner can normally be reached Monday - Friday: 9:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571) 272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW DAVID KIM/Examiner, Art Unit 2483